Appellate Case: 20-6134     Document: 010110642395       Date Filed: 02/08/2022    Page: 1
                                                                          FILED
                                                              United States Court of Appeals
                                        PUBLISH                       Tenth Circuit

                       UNITED STATES COURT OF APPEALS February 8, 2022

                              FOR THE TENTH CIRCUIT         Christopher M. Wolpert
                          _________________________________     Clerk of Court

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 20-6134

  CURTIS A. ANTHONY,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                         for the Western District of Oklahoma
                             (D.C. Nos. 5:20-CV-00527-C &
                                  5:15-CR-00126-C-5)
                        _________________________________

 Curtis A. Anthony, Pro Se.

 Dean Sanderford, Assistant Federal Public Defender (Virginia L. Grady, Federal Public
 Defender, with him on the briefs), Office of the Federal Public Defender, Denver,
 Colorado, for Defendant-Appellant.

 Steven W. Creager, Assistant United States Attorney (Robert J. Troester, Acting United
 States Attorney, and K. McKenzie Anderson, Assistant United States Attorney, with him
 on the brief), Office of United States Attorney, Oklahoma City, Oklahoma, for Plaintiff-
 Appellee.
                           _________________________________

 Before TYMKOVICH, Chief Judge, MATHESON, and PHILLIPS, Circuit Judges.
                  _________________________________

 TYMKOVICH, Chief Judge.
                   _________________________________
Appellate Case: 20-6134     Document: 010110642395     Date Filed: 02/08/2022    Page: 2



          A federal prisoner has one year to file a motion under 28 U.S.C. § 2255

 challenging his sentence. In most cases—and in this case—the one-year

 limitations period begins to run when the “judgment of conviction” becomes

 final.

          This appeal addresses an open question: when does the judgment of

 conviction become final in a deferred restitution case? In Curtis Anthony’s case,

 the district court sentenced him to a custodial sentence shortly after trial but did

 not determine the restitution amount until several months later. When Anthony

 later filed a § 2255 motion challenging his conviction, the district court dismissed

 the motion as untimely. The court concluded Anthony’s one-year limitations

 period under § 2255 began to run when Anthony’s time to appeal the initial

 judgment expired even though restitution proceedings were pending on direct

 appeal.

          We conclude that a judgment of conviction is not final for § 2255

 limitations purposes until the defendant’s sentence becomes final upon the

 conclusion of direct review. Anthony’s judgment of conviction has yet to become

 final because restitution is a component of his sentence and direct review of the

 restitution proceedings is still ongoing. Thus, the district court should not have

 dismissed Anthony’s § 2255 motion as untimely.

          We therefore REVERSE the district court’s order dismissing Anthony’s

 § 2255 motion as untimely, VACATE the resulting judgment, and REMAND for

 further proceedings consistent with this opinion.

                                              -2-
Appellate Case: 20-6134   Document: 010110642395      Date Filed: 02/08/2022    Page: 3



                                  I. Background

       After a jury convicted Curtis Anthony of child sex trafficking and

 conspiracy to commit child sex trafficking, the trial court sentenced Anthony to a

 term of imprisonment and a term of supervised release. On October 26, 2017, the

 district court entered a judgment containing Anthony’s convictions and sentence.

 The judgment noted that Anthony must make restitution but that the

 determination of restitution would be deferred until a later date. Several months

 later, on March 5, 2018, the district court amended the initial judgment to include

 the amount of restitution Anthony had to pay.

       On March 16, 2018, Anthony’s attorney timely filed a notice of appeal

 challenging only the amount of restitution imposed by the amended judgment.

 Anthony claims that he told his attorney he wanted to appeal the conviction and

 custodial sentence but that his attorney nevertheless decided to limit the appeal to

 the restitution order.

       While his restitution appeal was pending, Anthony filed a motion pursuant

 to 28 U.S.C. § 2255 seeking to vacate, set aside, or correct his sentence. In the

 motion, Anthony alleged his trial counsel was ineffective for failing to appeal his

 conviction and sentence. The district court struck Anthony’s motion because it

 found that Anthony’s trial counsel “did in fact file a direct appeal and that appeal

 is currently pending before the Tenth Circuit.” Supp. R., Vol. 1 at 34. We later

 granted Anthony’s appeal in part, vacated the restitution order, and remanded for


                                             -3-
Appellate Case: 20-6134   Document: 010110642395      Date Filed: 02/08/2022   Page: 4



 a recalculation of the restitution amount. See United States v. Anthony, 942 F.3d

 955 (10th Cir. 2019).

       On June 8, 2020, while the remanded restitution proceedings were pending,

 Anthony filed another motion under § 2255 to vacate his conviction and sentence.

 Anthony again claimed that his counsel provided ineffective assistance for

 limiting Anthony’s direct appeal to restitution and not contesting his conviction

 or custodial sentence. Anthony also alleged his counsel filed a pre-trial motion to

 be removed from Anthony’s case because his counsel was “convinced he could

 not completely defend Anthony against charges of the federal [government].” R.,

 Vol. 6 at 26. Anthony did not challenge the restitution portion of the judgment in

 his second § 2255 motion.

       The district court dismissed Anthony’s second § 2255 motion as untimely.

 According to the court, Anthony failed to file the motion within one year of the

 date on which his judgment of conviction became final, as required by § 2255.

       The district court reasoned that Anthony’s judgment of conviction became

 final when the time for filing an appeal of the initial judgment—containing

 Anthony’s convictions and custodial sentence but not the restitution amount—

 expired. As the district court explained, the initial judgment was entered by the

 court on October 26, 2017. And because Anthony did not appeal that judgment




                                            -4-
Appellate Case: 20-6134   Document: 010110642395       Date Filed: 02/08/2022    Page: 5



 within the 14-day timeframe set forth in Fed. R. App. P. 4(b)(1)(A)(i), 1 the

 judgment became final on November 9, 2017, according to the district court.

 Anthony therefore had until November 10, 2018—one year later—to file his

 § 2255 petition challenging aspects of the initial sentence. Since Anthony filed

 his § 2255 petition on June 8, 2020, the district court concluded Anthony’s

 petition was untimely.

       In dismissing Anthony’s motion, the court acknowledged that Anthony

 properly filed an appeal but that the “appeal challenged only the amount of

 restitution—an issue not raised in the [§ 2255] Motion.” R., Vol. 6 at 58.

 According to the district court, “a timely § 2255 Motion raising the issues herein

 had to be filed not later than November 10, 2018.” Id. The court also determined

 that the remand for resentencing and resulting amended judgment did not

 “extend” the limitations period. Id.

       Anthony appealed, arguing that his motion was not untimely because his

 judgment of conviction had yet to become final due to the ongoing restitution

 proceedings. We granted Anthony a certificate of appealability on the question

 of whether the district court incorrectly applied the one-year statute of limitations

 under § 2255.




 1
   Rule 4 provides that a criminal defendant must file his notice of appeal “within
 14 days after the later of: (i) the entry of either the judgment or the order being
 appealed; or (ii) the filing of the government’s notice of appeal.” Fed. R. App. P.
 4(b)(1)(A)(i).
                                             -5-
Appellate Case: 20-6134   Document: 010110642395       Date Filed: 02/08/2022       Page: 6



                                    II. Analysis

       To determine whether Anthony’s motion was timely, we must interpret 28

 U.S.C. § 2255, a provision of the Antiterrorism and Effective Death Penalty Act

 of 1996 (AEDPA). Section 2255 provides that a “1-year period of limitation shall

 apply to a motion under this section.” 28 U.S.C. § 2255(f). The statute lists four

 possible start dates for the one-year limitations period. Id. The most common

 start date—and the one applicable to Anthony’s timeline—is “the date on which

 the judgment of conviction becomes final.” Id. § 2255(f)(1).

       The district court concluded that Anthony’s judgment of conviction became

 final for § 2255 purposes on November 9, 2017. That is when Anthony’s time to

 file an appeal of the initial judgment expired, according to the district court.

 Anthony contends restitution is part of the judgment of conviction and that his

 judgment of conviction will only become final for § 2255 purposes when the

 pending restitution proceedings reach a final resolution.




                                             -6-
Appellate Case: 20-6134   Document: 010110642395        Date Filed: 02/08/2022      Page: 7



       To decide whether the district court erred, we must apply the requirements

 of § 2255 to the procedural timeline of Anthony’s case. Specifically, we need to

 establish when Anthony’s judgment of conviction became final and triggered

 § 2255’s one-year period of limitations. As we see it, this determination involves

 two inquiries. First, is a restitution order part of the judgment of conviction

 under § 2255? Second, if restitution is part of the judgment of conviction, when

 does the one-year limitations period begin if the district court waits until after

 sentencing to impose a restitution amount, and that restitution order is

 subsequently appealed?

       We review these questions de novo. United States v. Denny, 694 F.3d

 1185, 1189 (10th Cir. 2012).

       A. Restitution as Part of the Sentence

       It is undisputed that the “judgment of conviction” includes the defendant’s

 sentence as well as his conviction. See Berman v. United States, 302 U.S. 211,

 212 (1937) (“Final judgment in a criminal case means sentence. The sentence is

 the judgment.”). Though Congress did not define “judgment of conviction” in

 § 2255, Congress has explained elsewhere that “[i]n the judgment of conviction,

 the court must set forth the plea, the jury verdict or the court’s findings, the

 adjudication, and the sentence.” Fed. R. Crim. P. 32(k)(1). The Supreme Court

 has also told us that the judgment of conviction includes the defendant’s

 sentence. In the AEDPA context, the Supreme Court has held that a defendant’s

 judgment of conviction did not become final “until both his conviction and

                                              -7-
Appellate Case: 20-6134   Document: 010110642395         Date Filed: 02/08/2022   Page: 8



 sentence became final.” 2 Burton v. Stewart, 549 U.S. 147, 156–57 (2007)

 (internal quotation marks omitted). Given this background, it is unsurprising that

 the parties in this case agree that the “judgment of conviction” includes both the

 conviction and the sentence.

       While the parties agree that the judgment of conviction includes the

 sentence, the parties disagree about whether restitution is part of the sentence.

 The government contends that restitution is not part of the sentence but rather a

 sanction that is imposed in addition to the sentence.

       We conclude that restitution is a component of a criminal sentence and

 therefore included in the judgment of conviction. Our conclusion is based on the

 restitution statutes and Supreme Court precedent, both of which treat restitution

 as part of the defendant’s sentence.

       The federal restitution statutes generally refer to restitution as being part of

 the criminal sentence. For instance, the statute setting forth the procedures for

 issuing an order of restitution states that a “sentence that imposes an order of

 restitution is a final judgment” even though “such a sentence” can later be

 corrected, appealed, amended, or adjusted. 18 U.S.C. § 3664(o) (emphasis

 added). Section 3664 also provides that restitution orders may be appealed under



 2
   The habeas statute at issue in Burton was 28 U.S.C. § 2244(d)(1), not § 2255.
 Although the statutes differ slightly in their description of when a judgment of
 conviction becomes final, the Supreme Court has held that finality has the same
 meaning under both statutes. See Clay v. United States, 537 U.S. 522, 528–32
 (2003).
                                             -8-
Appellate Case: 20-6134   Document: 010110642395        Date Filed: 02/08/2022   Page: 9



 the same statute that authorizes appeals of criminal sentences. Id.

 § 3664(o)(1)(B) (referencing 18 U.S.C. § 3742). And the restitution statutes

 direct courts to order restitution “when sentencing a defendant.” Id.

 § 3663(a)(1)(A); id. § 3663A(a)(1); see also id. § 3556 (“The court, in imposing a

 sentence on a defendant who has been found guilty of an offense shall order

 restitution[.]”).

        In the same vein, the Mandatory Victims Restitution Act (MVRA)

 describes the determination of restitution as part of the “sentencing process” and

 authorizes courts to forgo ordering restitution if determining the amount of the

 victim’s losses would “complicate or prolong the sentencing process to a degree

 that the need to provide restitution to any victim is outweighed by the burden on

 the sentencing process.” Id. § 3663A(c)(3)(B). Taken as a whole, these statutes

 indicate that a criminal sentence includes restitution. See also id. § 3611

 (referring to a “person who is sentenced to pay . . . restitution”); id. § 3614(a)

 (authorizing courts to “resentence the defendant to any sentence which might

 originally have been imposed” if the defendant knowingly fails to pay

 restitution).

        The government argues restitution is not a part of the sentence but rather a

 sanction that is imposed in addition to the sentence. The government directs us to

 18 U.S.C. § 3551(b), which provides that a defendant convicted of a federal crime

 shall be sentenced to (1) a term of probation, (2) a fine, or (3) a term of

 imprisonment. The statute does not list restitution as a sentence under subsection

                                              -9-
Appellate Case: 20-6134   Document: 010110642395       Date Filed: 02/08/2022   Page: 10



  (b). Instead, the statute states that a “sanction authorized by section 3554, 3555,

  or 3556 may be imposed in addition to the sentence required by this subsection.”

  Id. § 3551(b). Because § 3556 is a restitution statute, the government contends

  that Congress must have intended for restitution to be a sanction separate from

  the criminal sentence. In the government’s view, only a term of probation, a fine,

  or a term of imprisonment qualifies as a sentence. We disagree.

        The government misreads § 3551(b), which simply states that a federal

  sentence must include at least one of three components: either (1) probation, (2) a

  fine, or (3) a term of imprisonment. It then says a court may also order

  restitution “in addition to the sentence required by this subsection.” Id.

  (emphasis added). The statute thus does not regard restitution as distinct from a

  sentence. It merely states that every sentence has a mandatory component and

  allows for restitution as part of a sentence when circumstances warrant it.

        Any uncertainty surrounding § 3551 is easily resolved by looking to the

  Supreme Court’s treatment of restitution. 3 The Supreme Court has consistently

  treated restitution as a component of the criminal sentence. In Manrique v.

  United States, for instance, the majority opinion begins with the following


  3
    The government also points to several statutes where Congress chose to use the
  phrase “judgment of conviction” to refer to probation, fines, and imprisonment,
  and then refrained from using the phrase when describing restitution. See Aple.
  Br. at 14–16. But this is beside the point. Congress and the Supreme Court have
  told us unequivocally that the “judgment of conviction” includes the sentence.
  See Fed. R. Crim. P. 32(k)(1); Burton, 549 U.S. at 156–57. So if restitution is
  part of the sentence, it is part of the judgment of conviction.

                                             -10-
Appellate Case: 20-6134    Document: 010110642395        Date Filed: 02/08/2022     Page: 11



  explanation: “Sentencing courts are required to impose restitution as part of the

  sentence for specified crimes.” 137 S. Ct. 1266, 1270 (2017) (emphasis added).

  Later in the opinion, the majority explains that when a court imposes a term of

  imprisonment but waits to impose restitution, there is no sentence until the court

  enters an amended judgment to include the “sentence of restitution.” Id. at 1273.

  Manrique tells us that when a court defers imposing restitution until after

  sentencing, “the court is declining to announce a sentence.” Id. 4

        The Supreme Court has similarly observed that while the primary purpose

  of restitution is to make victims whole, restitution also “serves punitive

  purposes.” Paroline v. United States, 572 U.S. 434, 456 (2014); see also

  Pasquantino v. United States, 544 U.S. 349, 365 (2005) (“The purpose of

  awarding restitution in this action is not to collect a foreign tax, but to mete out

  appropriate criminal punishment for that conduct.”); Kelly v. Robinson, 479 U.S.

  36, 49 n.10 (1986) (“[T]he direct relation between the harm and the punishment

  gives restitution a more precise deterrent effect than a traditional fine.”). 5


  4
    We acknowledge that in adjacent sentences with similar phrasing, Congress
  referred to a fine as a “sentence” but a restitution order as a “sanction.” See 18
  U.S.C. § 3551(b) (“A sentence to pay a fine may be imposed in addition to any
  other sentence. A sanction authorized by section 3554, 3555, or 3556 may be
  imposed in addition to the sentence required by this subsection.”). Still, the
  reading most consistent with the overall statutory scheme and Supreme Court
  precedent is what we adopt.
  5
    Our precedent is less clear about whether restitution serves a punitive function.
  We have previously held that restitution statutes such as the MVRA do not inflict
  criminal punishment and thus are not punitive. See United States v. Serawop, 505
  (continued . . .)
                                               -11-
Appellate Case: 20-6134    Document: 010110642395        Date Filed: 02/08/2022   Page: 12



        Restitution resembles other components of a criminal sentence in that it is

  “imposed by the Government ‘at the culmination of a criminal proceeding and

  requires conviction of an underlying’ crime.” Paroline, 572 U.S. at 456 (quoting

  United States v. Bajakajian, 524 U.S. 321, 328 (1998)); see also id. (“[D]espite

  the differences between restitution and a traditional fine, restitution still

  implicates the prosecutorial powers of government[.]”) (internal quotation marks

  and citations omitted). Like the other portions of a sentence, restitution is

  intended to some degree to inflict criminal punishment and serve as a deterrent.

  The Supreme Court’s treatment of restitution as a method of imposing criminal

  punishment rather than solely performing a restorative function supports our

  conclusion that restitution is a component of the criminal sentence. 6


  F.3d 1112, 1122 (10th Cir. 2007); see also United States v. Visinaiz, 428 F.3d
  1300, 1316 (10th Cir. 2005) (“In the Tenth Circuit, restitution is not criminal
  punishment.”). But we reexamined this conclusion after the Supreme Court
  explained in Paroline that restitution “serves punitive purposes.” United States v.
  Ferdman, 779 F.3d 1129, 1132 (10th Cir. 2015) (quoting Paroline, 572 U.S. at
  456). We recognized in Ferdman that “the Supreme Court’s statement [in
  Paroline] regarding the general nature of criminal restitution calls into question
  our view that the MVRA lacks a penal element.” Id. at 1132 n.1.
  6
    Nearly all the other circuits also view restitution as penal and part of the
  criminal sentence. See United States v. Ziskind, 471 F.3d 266, 270 (1st Cir.
  2006) (“[R]estitution ordered as part of a criminal sentence is a criminal penalty,
  not a civil remedy.”); Gonzalez v. United States, 792 F.3d 232, 236 (2d Cir. 2015)
  (“Restitution is a serious component of criminal punishment.”); United States v.
  Leahy, 438 F.3d 328, 335 (3d Cir. 2006) (“[R]estitution ordered as part of a
  criminal sentence is criminal rather than civil in nature.”); United States v.
  Bruchey, 810 F.2d 456, 461 (4th Cir. 1987) (“Criminal restitution . . . is part of
  the sentencing process [and thus] is fundamentally ‘penal’ in nature.”); United
  States v. Chaney, 964 F.2d 437, 451 (5th Cir. 1992) (“Restitution under the
  (continued . . .)
                                               -12-
Appellate Case: 20-6134   Document: 010110642395       Date Filed: 02/08/2022     Page: 13



        Like the Supreme Court and the other circuits, we tend to treat restitution

  as part of the criminal sentence. We have explained that an order imposing a

  restitution amount greater than the total loss caused by the defendant constitutes

  an “illegal sentence.” United States v. Hudson, 483 F.3d 707, 710 (10th Cir.

  2007) (quoting United States v. Arutunoff, 1 F.3d 1112, 1121 (10th Cir. 1993));

  see also United States v. Delano, 981 F.3d 1136, 1137 (10th Cir. 2020) (“Delano

  challenges the restitution portion of his current sentence[.]”). We have also

  referred to restitution proceedings as a “phase of criminal sentencings.” United

  States v. Ferdman, 779 F.3d 1129, 1133 (10th Cir. 2015).

        Our conclusion that restitution is part of the sentence also conforms with

  the realities of the sentencing process. When a trial court defers ordering

  restitution until after sentencing, the court does not enter a separate judgment



  [Victim and Witness Protection Act of 1982 (VWPA)] is a criminal penalty and a
  component of the defendant’s sentence”); United States v. Vandeberg, 201 F.3d
  805, 814 (6th Cir. 2000) (“Restitution is a part of one’s sentence[.]”); United
  States v. United Sec. Sav. Bank, 394 F.3d 564, 567 (8th Cir. 2004) (“A criminal
  restitution order is penal, not compensatory.”); United States v. Snider, 957 F.2d
  703, 706–07 (9th Cir. 1992) (“Restitution imposed as a component of the
  defendant’s sentence is a criminal penalty, not a civil remedy.”); United States v.
  Satterfield, 743 F.2d 827, 837 (11th Cir. 1984) (“The history [of the VWPA] is
  replete with references to restitution as part of the criminal sentence. . . . There
  can be little doubt that Congress intended the restitution penalties of the VWPA
  to be incorporated into the traditional sentencing structure.”); United States v.
  Monzel, 641 F.3d 528, 541 (D.C. Cir. 2011) (“Amy is asking the court to revisit
  her restitution award, which is part of Monzel’s sentence.”). But see United
  States v. LaGrou Distrib. Sys., Inc., 466 F.3d 585, 593 (7th Cir. 2006)
  (“‘[R]estitution for harm done is a classic civil remedy’ that is administered for
  convenience by the courts that have entered criminal convictions.”).

                                             -13-
Appellate Case: 20-6134   Document: 010110642395       Date Filed: 02/08/2022       Page: 14



  with the restitution amount. Instead, the court amends the initial judgment

  containing the defendant’s conviction and sentence so that all the defendant is left

  with is a single judgment containing the entire sentence. 7 The district court here

  acted in accordance with this standard practice. When the court sentenced

  Anthony to imprisonment and supervised release, it noted on the same judgment

  form that Anthony “must make restitution” but that the “determination of

  restitution is deferred until a later date.” Supp. R., Vol. 1 at 8, 11. When the

  district court determined Anthony’s restitution amount several months later, the

  court did not enter a separate judgment imposing restitution—rather, it amended

  the original judgment containing the initial sentence to include the restitution

  amount. Id. at 18–19. This shows that, in practice and in Anthony’s case,

  restitution is more accurately treated as part of the judgment of conviction. 8

        For these reasons, we conclude that restitution is part of the criminal

  sentence. And because restitution is included in the sentence, it is necessarily

  part of the judgment of conviction for § 2255 purposes.



  7
    The standardized judgment form used by federal courts is Form AO 245B. See,
  e.g., Supp. R., Vol. 1 at 6–12. The form contains designated spaces for the court
  to enter a term of imprisonment, supervised release, and probation, as well as to
  enter fines, restitution, forfeiture, and various costs.
  8
    It makes further sense to view restitution as a component of the sentence
  because a district court may take restitution into account when imposing other
  parts of the sentence, such as a fine. At Anthony’s sentencing hearing, for
  example, the district court declined to order Anthony to pay a fine in part because
  the court thought it “far more important that Mr. Anthony pay restitution than
  that he pay a fine.” R., Vol. 3 at 36.
                                              -14-
Appellate Case: 20-6134    Document: 010110642395       Date Filed: 02/08/2022    Page: 15



        B. Finality in Deferred Restitution Cases

        We turn now to the next question: if restitution is part of the judgment of

  conviction, has Anthony’s judgment of conviction become final? As we explain

  below, a judgment of conviction becomes final for § 2255 limitations purposes

  when there is no further avenue for direct appeal of any portion of the sentence,

  including restitution. Thus, Anthony’s judgment of conviction will not become

  final until the pending restitution proceedings conclude.

        1. Finality Under § 2255(f)(1)

        “Finality is variously defined; like many legal terms, its precise meaning

  depends on context.” Clay v. United States, 537 U.S. 522, 527 (2003). In the

  context of § 2255(f)(1), we have made it clear that “§ 2255’s use of ‘final’ plainly

  means ‘a decision from which no appeal or writ of error can be taken.’” United

  States v. Burch, 202 F.3d 1274, 1277 (10th Cir. 2000) (quoting Black’s Law

  Dictionary 629 (6th ed. 1990)). Thus, a judgment becomes final when the

  defendant’s time to file a direct appeal expires or when there is no further avenue

  for direct appeal (i.e., the Supreme Court affirms the defendant’s conviction and

  sentence or denies the defendant’s petition for a writ of certiorari). See Clay, 537

  U.S. at 527 (under § 2255(f)(1), “[f]inality attaches when this Court affirms a

  conviction on the merits on direct review or denies a petition for a writ of

  certiorari, or when the time for filing a certiorari petition expires”); United States

  v. Prows, 448 F.3d 1223, 1227–28 (10th Cir. 2006).



                                              -15-
Appellate Case: 20-6134    Document: 010110642395       Date Filed: 02/08/2022   Page: 16



        As we explained above, it is settled law that the judgment of conviction is

  not final until the sentence is final. See Berman, 302 U.S. at 212 (“Final

  judgment in a criminal case means sentence. The sentence is the judgment.”);

  Burton, 549 U.S. at 156–57 (explaining the defendant’s one-year limitations

  period under AEDPA “did not begin until both his conviction and sentence

  became final”) (internal quotation marks and citations omitted); see also Corey v.

  United States, 375 U.S. 169, 176 (1963). If any part of the sentence—including

  restitution—has not been finalized, then the judgment of conviction is not final.

  This means that a remand for resentencing delays finality until the defendant is

  resentenced and direct review of the new sentence is complete. 9 United States v.

  Carbajal-Moreno, 332 F. App’x 472, 474–75 (10th Cir. 2009) (unpublished)

  (“[A] case on remand for resentencing [is] not final for purposes of habeas

  proceedings . . . until the resentencing and the direct appeal thereof [are]

  complete.”) (citing Burton, 549 U.S. at 156).

        Applying these principles to the facts at hand, we conclude that Anthony’s

  § 2255 motion was timely. The district court entered an initial judgment

  containing Anthony’s convictions and custodial sentence on October 26, 2017.

  But that judgment was not final for § 2255 purposes because the amount of


  9
    This rule applies unless “the resentencing is purely ministerial, such that the
  district court is limited on remand.” Najera v. Murphy, 462 F. App’x 827, 829
  (10th Cir. 2012) (unpublished). A ministerial remand is one that requires a
  “routine, nondiscretionary act by the district court that could not have been
  appealed on any valid ground.” Carbajal-Moreno, 332 F. App’x at 476 (citing
  Burrell v. United States, 467 F.3d 160, 161, 165–66 (2d Cir. 2006)).
                                              -16-
Appellate Case: 20-6134   Document: 010110642395        Date Filed: 02/08/2022    Page: 17



  restitution had yet to be determined. When the district court entered the

  restitution amount on March 5, 2018, Anthony appealed the restitution portion of

  his sentence. Anthony’s appeal further delayed the finality of the judgment of

  conviction for § 2255 limitations purposes. See Burton, 549 U.S. at 156–57.

        After we vacated the district court’s first restitution order, the district court

  entered a second amended judgment with a new restitution amount, which the

  government appealed. Like Anthony’s appeal of the first amended judgment, the

  government’s appeal postponed the finality of Anthony’s judgment of conviction.

        The district court concluded the deferred restitution order and remand for

  resentencing did not “extend” Anthony’s limitations period. R., Vol. 6 at 58.

  The government similarly characterizes the issue in this case as whether a

  deferred restitution order “restarts” the limitations period. Aple. Br. at 10. The

  issue before us is not whether Anthony’s § 2255 period of limitations was

  extended or restarted—rather, the issue is whether Anthony’s one-year period

  under § 2255 ever started in the first place. Because restitution proceedings are

  still pending, we conclude Anthony’s § 2255 limitations period has yet to begin. 10


  10
     Our holding is consistent with the Second Circuit’s decision in Gonzalez v.
  United States, 792 F.3d 232 (2d Cir. 2015). In that case, the Second Circuit was
  confronted with facts similar to the facts before us. The district court entered an
  initial judgment with a term of imprisonment but noted that restitution would be
  determined later. Id. at 233. The district court dismissed the defendant’s § 2255
  motion as untimely because he filed it more than a year after the initial judgment,
  even though the motion was filed within one year of the entry of an amended
  judgment following a remand for the recalculation of the restitution amount. Id.
  at 234. The Second Circuit reversed and held that the AEDPA limitations period
  “begins to run only when the revised restitution order becomes final.” Id. at 233.
                                              -17-
Appellate Case: 20-6134    Document: 010110642395       Date Filed: 02/08/2022    Page: 18



         The government’s argument that Anthony’s judgment of conviction has

  already become final is twofold. The government argues (1) there were two final

  judgments in Anthony’s case, and (2) because the second judgment containing

  only the restitution order is not subject to collateral attack, the first judgment

  must be the judgment of conviction for § 2255 purposes. For support, the

  government relies on the Supreme Court’s decision in Manrique, in which the

  Court held that there are two final appealable judgments in deferred restitution

  cases. 137 S. Ct. at 1272–73. The government also relies on our prior cases

  holding that a restitution order is not subject to collateral attack under the habeas

  statutes.

         We begin with the government’s argument that there were two final

  judgments in this case based on Manrique. In Manrique, like here, the district

  court entered an initial judgment without determining the amount of restitution.

  Id. at 1270. The defendant timely appealed the initial judgment and the court

  later entered an amended judgment with the restitution amount. Id. Although the

  defendant never appealed the amended judgment, the defendant attempted to

  challenge the restitution amount through his earlier appeal of the initial judgment.

  Id. at 1270–71. The defendant claimed that his appeal of the initial judgment

  “springs forward” to appeal the amended judgment imposing restitution. Id. at

  1272. The Supreme Court rejected this argument and held that the defendant

  forfeited his right to challenge the restitution order because he failed to file a

  notice of appeal from that order. Id.

                                              -18-
Appellate Case: 20-6134   Document: 010110642395       Date Filed: 02/08/2022     Page: 19



        Relevant here, the Court also rejected the defendant’s argument that in a

  deferred restitution case, there is only one “judgment” as that term is used in

  Federal Rule of Appellate Procedure 4. See Fed. R. App. P. 4(b)(1)(A)(i) (notice

  of appeal must be filed within 14 days after “the entry of either the judgment or

  the order being appealed.”). The defendant argued that the initial judgment and

  amended judgment imposing a restitution amount had merged to become a single

  judgment for appellate review purposes. Manrique, 137 S. Ct. at 1272. The

  Court disagreed, explaining that “deferred restitution cases involved two

  appealable judgments, not one.” Id. at 1272–73 (citing Dolan v. United States,

  560 U.S. 605, 618 (2010)). According to the Court, both the initial judgment and

  the subsequent order of restitution are each “immediately appealable final

  judgments.” Id. at 1272.

        The government relies on Manrique to argue that there were two final

  judgments in Anthony’s case—the first being the conviction and initial sentence

  and the second being the restitution order. While it is true that there are two final

  judgments in deferred restitution cases for direct appeal purposes, the

  government’s argument that there are two final judgments for AEDPA purposes is

  misplaced. Under § 2255(f)(1), there is only one final judgment of conviction.

        This difference between the direct appeal context and AEDPA context can

  be seen in the text of the applicable statutes. Federal Rule of Appellate

  Procedure 4 provides in relevant part that a criminal defendant must file his

  notice of appeal within 14 days after “the entry of either the judgment or the

                                             -19-
Appellate Case: 20-6134    Document: 010110642395       Date Filed: 02/08/2022       Page: 20



  order being appealed.” Fed. R. App. P. 4(b)(1)(A)(i). By its plain language, the

  rule contemplates that there may be more than one judgment or order. On the

  other hand, § 2255 speaks of a single judgment, the judgment of conviction: “The

  limitation period shall run from . . . [t]he date on which the judgment of

  conviction becomes final.” 28 U.S.C. § 2255(f)(1) (emphasis added). So while

  there can be multiple judgments in a deferred restitution case for direct appeal

  purposes, only one final judgment exists for § 2255(f)(1) purposes.

        For this reason, it does not matter that restitution is not subject to collateral

  attack. See Erlandson v. Northglenn Mun. Ct., 528 F.3d 785, 788 (10th Cir.

  2008) (holding the payment of restitution on its own is not a “significant restraint

  on liberty” contemplated in the custody requirement of the federal habeas

  statutes). Nor does it matter that Anthony never appealed his conviction or initial

  sentence within the 14-day window. Because there is only one judgment of

  conviction for § 2255 purposes and restitution is part of the judgment of

  conviction, Anthony’s § 2255 limitations period will only begin once restitution

  proceedings conclude.

        The government’s application of Manrique to the § 2255 context not only

  conflicts with the language of the statute, but it is also inconsistent with the

  Supreme Court’s decision in Burton v. Stewart, 549 U.S. 147 (2007). In Burton,

  the defendant challenged the dismissal of his § 2244 petition as an unauthorized

  successive petition. Id. at 152. The defendant filed his first habeas petition after

  he was convicted but before the state review of his sentencing claims was

                                              -20-
Appellate Case: 20-6134    Document: 010110642395       Date Filed: 02/08/2022   Page: 21



  complete. Id. at 151. Later, the defendant filed a second habeas petition

  challenging his new sentence imposed after resentencing. Id. at 151–52. The

  lower court dismissed the second petition as an unauthorized successive petition.

  Id. at 152.

        On appeal, the defendant argued that he had to file his first petition before

  the state review of his sentencing claims was complete because if he did not, he

  risked losing the opportunity to collaterally attack his conviction due to

  AEDPA’s one-year statute of limitations. Id. at 156. The Supreme Court rejected

  this argument, explaining that the defendant’s AEDPA limitations period “did not

  begin until both his conviction and sentence ‘became final by the conclusion of

  direct review or the expiration of the time for seeking such review.’” Id. at 156–

  57 (quoting 28 U.S.C. § 2244(d)(1)(A)).

        Because we conclude that restitution is part of the sentence and direct

  review of the restitution amount is pending, we hold that Anthony’s AEDPA

  limitations period has not commenced. 11 Thus, the district court erred by



  11
     We recognize that our ruling could lead to delays in federal habeas review.
  But even though AEDPA “seeks to eliminate delays in the federal habeas review
  process . . . [i]t did not seek to end every possible delay at all costs.” Holland v.
  Florida, 560 U.S. 631, 648, 649 (2010). In any event, Anthony did not cause the
  delay in this case; the parties agreed to continue the restitution hearing because
  “Anthony ha[d] only recently been sentenced and Defendant Baker [had] yet to
  enter his guilty plea.” Supp. R., Vol. 2 at 27–28. Moreover, Congress has
  authorized district courts to delay the determination of restitution for up to 90
  days after sentencing. 18 U.S.C. § 3664(d)(5); see also Dolan v. United States,
  560 U.S. 605, 607–08 (2010) (a court may delay ordering restitution for more
  (continued . . .)
                                              -21-
Appellate Case: 20-6134   Document: 010110642395       Date Filed: 02/08/2022   Page: 22



  dismissing Anthony’s § 2255 motion as untimely. 12

        2. Appeals in Deferred Restitution Cases

        We turn now to the final unresolved issue in this case: whether the district

  court erred in concluding that Anthony’s time to appeal his conviction and initial

  sentence expired 14 days after the entry of the initial judgment. While the

  Supreme Court decided in Manrique that a direct appeal of an initial judgment

  does not include an appeal of a subsequent restitution order, the Court left open

  the converse question of whether a direct appeal of a subsequent restitution order

  can include an appeal of the initial judgment.

        The Supreme Court’s decision in Corey sheds some light on the question.

  There, the trial court imposed a preliminary sentence, including custody, but

  deferred imposing a final sentence until after the Bureau of Prisons completed a

  study of the defendant pursuant to 18 U.S.C. § 4208(b). Corey, 375 U.S. at 170.

  After the Bureau completed the study, the district court reconsidered its initial

  sentence and imposed a final sentence of probation rather than imprisonment. Id.

  The defendant appealed the new sentence, but the appeal was dismissed as



  than 90 days after sentencing so long as the court informs the defendant that
  restitution will be imposed).
  12
     The fact that Anthony’s one-year limitations periods has not started does not
  mean that Anthony needs to wait until restitution proceedings conclude to
  challenge his conviction and custodial sentence under § 2255. So long as there is
  no potential conflict between the collateral proceedings and the direct appeal—
  and there is no conflict in Anthony’s case—a district court may entertain a § 2255
  motion while a direct appeal is pending. See Prows, 448 F.3d at 1228.
                                             -22-
Appellate Case: 20-6134    Document: 010110642395       Date Filed: 02/08/2022       Page: 23



  untimely on the ground that the time to appeal had expired ten days after entry of

  the initial sentence. Id. at 170–71.

        The Supreme Court reversed and held that the defendant’s appeal was

  timely. Id. at 175. The Court explained that while the defendant could have filed

  his appeal after the initial sentence, he was not required to do so: “While an

  initial commitment under § 4208(b) is . . . freighted with sufficiently substantial

  indicia of finality to support an appeal, the fact remains that the proceedings in

  the trial court are not actually terminated until after the period of diagnostic

  study, review of the same by the district judge, and final sentence.” Id. “Long-

  accepted and conventional principles of federal appellate procedure require

  recognition of the defendant’s right to await the imposition of final sentence

  before seeking review of the conviction.” Id. at 176.

        Consistent with Corey, other circuits have held that a defendant in a

  deferred restitution case may wait until restitution is ordered before filing an

  appeal. See United States v. Muzio, 757 F.3d 1243, 1250 (11th Cir. 2014) (“The

  Supreme Court has . . . recognized that if the defendant chooses to do so, he may

  avoid bifurcation of his appeal by waiting until restitution has been resolved to

  appeal.”) (citing Corey, 375 U.S. at 175); United States v. Shehadeh, 962 F.3d

  1096, 1099 (9th Cir. 2020) (“[W]here a district court defers its restitution order, a

  defendant wishing to appeal his conviction and sentence of imprisonment may

  enter a notice of appeal either within fourteen days following the district court’s



                                              -23-
Appellate Case: 20-6134    Document: 010110642395       Date Filed: 02/08/2022    Page: 24



  entry of the custodial sentence, or within fourteen days of the entry of the

  amended judgment.”).

        Our own precedent supports this conclusion. In United States v. Paup, 933

  F.3d 1226 (10th Cir. 2019), we held that “a defendant sentenced to imprisonment

  need not wait until restitution is finally resolved . . . before being allowed to

  challenge her conviction and sentence on appeal.” Id. at 1230 (emphasis added).

  This language implies that a defendant may wait to appeal his conviction and

  initial sentence until after restitution is ordered. This makes sense. A defendant

  may want to challenge a custodial sentence as soon as possible, even if collateral

  matters are yet to be resolved. 13

        We thus conclude that in a deferred restitution case a defendant may file

  his appeal of his conviction and sentence within 14 days of either (1) the entry of

  the initial judgment or (2) the entry of the amended judgment containing the

  restitution amount. 14 See Fed. R. App. P. 4(b)(1)(A)(i); Paup, 933 F.3d at 1230.



  13
     Our conclusion promotes judicial economy. See Shehadeh, 962 F.3d at 1100
  n.2 (“The government’s proposed rule would require a defendant to appeal twice:
  first, immediately after the custodial sentence is imposed, and then again after the
  amount of restitution is determined. This rule would be inefficient, and it is
  required neither by Manrique nor by the Federal Rules of Appellate Procedure.”).
  14
     To be clear, a remand for resentencing does not reopen the door for a
  defendant to appeal aspects of his conviction or sentence not previously appealed.
  See United States v. Mendes, 912 F.2d 434, 437 (10th Cir. 1990) (“The grant of
  remand on appeal does not reopen the order appealed from[.]”). Nor does
  resentencing following a probation violation resurrect time-barred challenges to a
  conviction or sentence. See Prendergast v. Clements, 699 F.3d 1182, 1187 (10th
  Cir. 2012).
                                              -24-
Appellate Case: 20-6134    Document: 010110642395        Date Filed: 02/08/2022    Page: 25



        We note in closing that such a rule reinforces our conclusion that

  Anthony’s judgment of conviction has yet to become final. Because a defendant

  can wait until after the entry of a restitution order to appeal his initial sentence, it

  would be incongruent to hold that the judgment of conviction becomes final prior

  the determination of restitution. If a defendant’s judgment of conviction became

  final for AEDPA purposes after the initial judgment but the defendant did not

  have to appeal until after restitution is ordered, there is a possibility that the

  defendant’s one-year period of limitations would run before the defendant ever

  had a chance to directly appeal his conviction and initial sentence (e.g., if the

  district court deferred imposing restitution until a year or more after the initial

  sentence was entered). 15 This would be contrary to § 2255 and the overall

  AEDPA scheme, which require the completion of the direct review before

  collateral attack. See Burton, 549 U.S. at 156–57 (AEDPA limitations period

  “did not begin until both his conviction and sentence ‘became final by the


  15
     The district court cited the Ninth Circuit’s decision in United States v. Gilbert,
  807 F.3d 1197, 1201 (9th Cir. 2015), as support for the proposition that
  restitution proceedings do not extend the § 2255 limitations period. See R., Vol.
  6 at 58. In Gilbert, the Ninth Circuit held that “when a judgment imposes a
  sentence but leaves the amount of restitution to be determined, the one-year
  statute of limitations to file a § 2255 motion does not restart when the specific
  amount of restitution is later entered.” Id. at 1201. We disagree with the Ninth
  Circuit’s conclusion and side with the Second Circuit. See Gonzalez, 792 F.3d at
  233–34. If a defendant can wait until after restitution is ordered to file his direct
  appeal, then it does not make sense that a defendant’s § 2255 clock would start
  before a final restitution amount is determined, as Gilbert holds. The Ninth
  Circuit’s more recent decision in Shehadeh highlights this tension. It holds that a
  defendant can wait until after the restitution order is entered to appeal his
  conviction and sentence. See Shehadeh, 962 F.3d at 1099.
                                               -25-
Appellate Case: 20-6134   Document: 010110642395      Date Filed: 02/08/2022      Page: 26



  conclusion of direct review or the expiration of the time for seeking such

  review.’”) (quoting 28 U.S.C. § 2244(d)(1)(A)).

        In sum, Anthony did not need to appeal his conviction and sentence within

  14 days of the district court entering the initial judgment. Anthony could have

  challenged the initial judgment when he appealed the first restitution order.

                                  III. Conclusion

        For the foregoing reasons, we REVERSE the district court’s order

  dismissing Anthony’s § 2255 motion as untimely, VACATE the resulting

  judgment, and REMAND for further proceedings consistent with this opinion.




                                             -26-